Citation Nr: 1813074	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a leg disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1963 to November 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

Pursuant to the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) and the evidence of record, the Board has expanded the Veteran's service connection claim for PTSD to include an acquired psychiatric disorder.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A back disorder was not manifest during service and arthritis was not manifest within one year of separation.  Degenerative arthritis of the lumbar spine is unrelated to service.

2. The Veteran does not have a currently diagnosed leg disorder.


CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. A leg disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Back Disorder

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Arthritis is identified as a "chronic" disease under 38 U.S.C.A §1101 and 38 C.F.R. § 3.309 (a).  "For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

The Veteran asserts that his back disorder is the direct result of his military service. 
Specifically, the Veteran asserts that he injured his back when a crane operator dropped a cargo container injuring him during service.

Clinical evaluation at the Veteran's pre-induction examination in July 1963 documented a normal spine.  Service treatment records document a 15 foot fall in May 1964.  X-rays taken at the time were negative.  There is no documentation of injury resulting from a cargo container falling on the Veteran.  There is treatment documented for low back pain of spontaneous nature in June 1964.  Treatment continued into July 1964.  At the Veteran's September 1965 separation examination, clinical evaluation documented a normal spine and musculoskeletal system.  In a September 1965 Report of Medical History, the Veteran specifically denied any relevant symptoms.

At a July 2015 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine.  The Veteran reported to the examiner that his back pain started "giving him more trouble approximately 4 or 5 years" prior to examination.  The examiner ultimately concluded that it was less likely than not that the Veteran's degenerative arthritis of the spine was related to his active service.  In his rationale, the examiner noted the Veteran's in-service fall and treatment for back pain.  The Veteran reported that back pain improved during service and that pain did not begin until approximately 45 years after service.  The examiner determined that it was not possible to find a link between the acute in-service back injury and the current disability, which first manifested 45 years after separation.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the July 2015 VA examiner's opinion that the Veteran's degenerative arthritis of the spine is less likely than not related to his active service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed a normal spine and musculoskeletal system, and the Veteran specifically denied any relevant symptoms.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  To the degree that he has asserted a continuity of symptoms, it is inconsistent with the separation examination and his own reports at the July 2015 VA examination.  While the Board notes the Veteran's in-service treatment for a back condition, the separation examination and the Veteran's self-reported history indicate that this was an acute and transitory condition.  In other words, it was not the manifestation of a chronic disorder.

In sum, there is no competent, credible, and probative evidence linking the Veteran's degenerative arthritis of the spine to service.  The contemporaneous records establish that there were no documented manifestations of arthritis in service, the documented back condition was acute, the spine was physically normal upon separation, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset, continuity and treatment.

Here, arthritis of the spine was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the documented treatment for a back condition in service, the Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  

In essence, the evidence establishes that the spine was normal upon separation from service and the onset of arthritis occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic back disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of degenerative arthritis of the spine is unrelated to service, to include an acute and transitory in-service back condition.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
III. Service Connection Leg Disorder

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran filed a compensation claim for a leg condition, without providing any specific information regarding the claimed condition.

Service treatment records document June and July 1964 complaints of right leg pain radiating from the Veteran's back.  These symptoms appear to be related to the Veteran's in-service back condition, which as noted above, was acute and resolved.  At the Veteran's September 1965 separation examination, clinical evaluation revealed normal lower extremities.  On the September 1965 Report of Medical History, the Veteran reported swollen or painful joints and cramps in the legs.  He specifically denied a trick or locked knee, bone or joint deformity, or arthritis.  The examiner explained in the physician's summary that the Veteran had a swollen knee from football practice and cramps in legs due to exercise.  

After thoroughly reviewing the VA treatment records during the pendency of the claim, the Board finds that the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  The evidence does not support a finding that the Veteran suffers from a diagnosed leg disorder.  The Veteran has not provided any specifics as to the claimed leg condition, and VA treatment records do not document a current leg disorder.  

A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of a leg disorder can be attributed, there is no basis to find a chronic leg disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

 In reaching this conclusion, the Board has no reason to question the Veteran's sincerity with respect to his claim.  While the Veteran is competent to report lay-observable symptoms, the Veteran is not competent to diagnose himself with a leg disorder as such a determination requires medical training and expertise.  Jandreau, supra.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

The Board recognizes that the Veteran was not afforded a VA examination in this case.  However, no examination is necessary for the adjudication of this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

Here, there is no competent evidence of record with respect to the existence of a current disability or the persistent or recurrent symptoms of a disability.  VA treatment records are devoid of any leg treatment and the Veteran has provided no information regarding the specifics of any symptoms of the claimed disability.  Furthermore, there is no indication that the right leg pain reported in service related to an acute back condition, a swollen knee, or leg cramps due to exercise are related to any currently claimed condition.  

Even if there were competent evidence of a current disability, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that the claimed leg disability has not been present at any time during the pendency of this claim.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for a leg disorder must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a leg disorder is denied.


REMAND

After a review of the record, the Board has determined that remand for a VA examination to determine if the Veteran has a current psychiatric disorder, and if so, to obtain a medical opinion regarding the etiology of such disorder, is appropriate.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted in the Introduction, the Board has expanded the Veteran's claim for PTSD to include other potentially diagnosed psychiatric disorders under the provisions of Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  A September 2015 VA physician emergency department note documents a psychiatric evaluation including depression and homicidal and suicidal ideation.  In addition, in the Veteran's June 2017 VA Form 9 Substantive Appeal the Veteran reports depression and anxiety.  

Given the contemporaneous evidence of a possible psychiatric disorder and the Veteran's assertions with respect to an in-service event, the Board has determined that a VA examination is prudent.  While there is no documentation that a cargo container fell on the Veteran as he has asserted, there is documentation of a 15 foot fall in May 1964 while in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

 2. Contact the Veteran requesting any relevant private treatment records, or in the alternative, authorization to obtain any such records.

3. Schedule the Veteran for a VA psychiatric examination.  

 Based on a review of the record, the examiner should:

a) Determine whether the Veteran has a currently diagnosed psychiatric disorder.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric disorder is causally or etiologically related to the Veteran's active service.

A complete rationale for any opinion expressed should be provided in a report.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


